DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered. 

EXAMINER’S AMENDMENT
3.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.         MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
            The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGE FORMING APPARATUS, METHOD OF STORING IMAGE FORMING DATA, AND TO PERFORM PROCESS OF ENABLING AND DISABLING OF STORING FUNCTION TO STORE IMAGE DATA IN USB MEMORY --

(End of amendment)

Allowable Subject Matter
5.         Claims 1, 3-14 are allowed.

                                            REASONS FOR ALLOWANCE
6.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “when receiving the print job from an external device through the first interface, while one of (a) the value indicating that the particular storing function is enabled and (b) the value indicating that the particular storing function is disabled being stored in the non-volatile memory, a determining process of determining whether a value stored in the non-volatile memory is (a) the value indicating that the particular storing function is enabled or (b) the value indicating that the particular storing function is disabled, and a storing process of storing the image data related to the print job in the portable storage in a case where determining that the value indicating that the particular storing function is enabled is stored in the non-volatile memory, and storing the image data related to the print job in the storage of the image forming apparatus in a case where determining that the value indicating that the particular storing function is disabled is stored in the non-volatile memory, and when authentication of a login user is performed with using the user interface, while one of (a) the value indicating that the particular storing function is enabled and (b) the value indicating that the particular storing function is disabled being stored in the non-volatile memory, a determining process of determining whether a value stored in the non-volatile memory is (a) the value indicating that the particular storing function is enabled or (b) the value indicating that the particular storing function is disabled, and an image forming process of forming an image with the image forming part in Page 3 of 15accordance with the image data related to the print job of the login user stored in the portable storage in a case where determining that the value indicating that the particular storing function is enabled is stored in the non- volatile memory, and forming an image with the image forming part in accordance with the image data related to the print job of the login user stored in the storage of the image forming apparatus in a case where determining that the value indicating that the particular storing function is disabled is stored in the non-volatile memory”, in combination with all other limitations as claimed in independent claim 1.
           The independent claim 11 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “when receiving the print job from an external device through the first interface, while one of (a) the value indicating that the particular storing function is enabled and (b) the value indicating that the particular storing function is disabled being stored in the non-volatile memory, a determining process of determining whether a value stored in the non-volatile memory is (a) the value indicating that the particular storing function is enabled or (b) the value indicating that the particular storing function is disabled, and storing the image data related to the print job in the portable storage in a case where determining that the value indicating that the particular storing function is enabled is stored in the non-volatile memory, and storing the image data Page 7 of 15related to the print job in the storage of the image forming apparatus in a case where determining that the value indicating that the particular storing function is disabled is stored in the non-volatile memory, and when authentication of a login user is performed with using the user interface, while one of (a) the value indicating that the particular storing function is enabled and (b) the value indicating that the particular storing function is disabled being stored in the non-volatile memory, a determining process of determining whether a value stored in the non-volatile memory is (a) the value indicating that the particular storing function is enabled or (b) the value indicating that the particular storing function is disabled, and forming an image with the image forming part in accordance with the image data related to the print job of the login user stored in the portable storage in a case where determining that the value indicating that the particular storing function is enabled is stored in the non-volatile memory, and forming an image with the image forming part in accordance with the image data related to the print job of the login user stored in the storage of the image forming apparatus in a case where determining that the value indicating that the particular storing function is disabled is stored in the non-volatile memory”, in combination with all other limitations as claimed in independent claim 11.
             The independent claim 12 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “when receiving the print job from an external device through the first interface, while one of (a) the value indicating that the particular storing function is enabled and (b) the value indicating that the particular storing function is disabled being stored in the non-volatile memory, a determining process of determining whether a value stored in the non-volatile memory is (a) the value indicating that the particular storing function is enabled or (b) the value indicating that the particular storing function is disabled, and storing the image data related to the print job in the portable storage in a case where determining that the value indicating that the particular storing function is enabled is stored in the non-volatile memory, and storing the image data related to the print job in the storage of the image forming apparatus in a case where determining that the value indicating that the particular storing function is disabled is stored in the non-volatile memory, and Page 9 of 15when authentication of a login user is performed with using the user interface, while one of (a) the value indicating that the particular storing function is enabled and (b) the value indicating that the particular storing function is disabled being stored in the non-volatile memory, a determining process of determining whether a value stored in the non-volatile memory is (a) the value indicating that the particular storing function is enabled or (b) the value indicating that the particular storing function is disabled, and forming an image with the image forming part in accordance with the image data related to the print job of the login user stored in the portable storage in a case where determining that the value indicating that the particular storing function is enabled is stored in the non-volatile memory, and forming an image with the image forming part in accordance with the image data related to the print job of the login user stored in the storage of the image forming apparatus in a case where determining that the value indicating that the particular storing function is disabled is stored in the non-volatile memory”, in combination with all other limitations as claimed in independent claim 12.
           The dependent claims 3-10 & 13-14, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2008/0191010              c. US Patent 9,672,386
            b. US Pub 2008/0123135              d. US Pub 2009/0097050

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674